CAWTHON,
Senior Judge, specially concurring,-
I concur in the result only. I would hold that the October 1986 amended complaint relates back to the May 19,1986 complaint, thus satisfying the section 768.495(1), Florida Statutes (1985), requirements of “reasonable investigation” and a “good faith belief that grounds exist for an action against each named defendant.” See Nash v. Humana Sun Bay Community Hospital, 526 So.2d 1036 (Fla. 2d DCA 1988). Accordingly, the question of whether an attorney representing himself in proper person must file a certificate of good faith need not have been reached. Nevertheless, I concur in the result, with reservations as to whether the legislative intent of section 768.495(1), Florida Statutes (1985), is properly fulfilled by excusing an attorney filing in proper person from submitting good faith certification.